DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 12-13 and 19-20 drawn to a magneto-dielectric material in the reply filed on 04/14/2021 is acknowledged. Upon further review, the Examiner notes that claims 1-10, 12-16 and 19-20 are encompassed by the inventive concept of Group I. As such, claims 1-10, 12-16 and 19-20 are considered elected and are examined herein.
Claims 11 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “magneto-dielectric material” in Fig. 2-3 and “magneto-dielectric substrate” in Fig. 5. Similarly, reference character “20” has been used to designate both “conductive layer” and “first conductive layer in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
While the structures appear to be similar, due to the slightly different wording used in each of the structures in Fig. 2-3 and 5, the Examiner is unsure if references numbers “10” and “20” are intended to designate the same objects in all of the figures. If the Applicant intended to designate the same structures throughout the figures with the reference number, Applicant should use the same designation throughout (i.e. either “magneto-dielectric substrate” or “magneto-dielectric material). Alternatively, Applicant may designate a new reference number for Fig. 2-3 and Fig. 5

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonetsu et al. (U.S. App. Pub. No. 2012/038532).
Regarding claims 1, 4 and 6, Yonetsu et al. teaches a core/shell magnetic material containing at least one magnetic material selected from Fe, Co and Ni and wherein the shell is made of an oxide, nitride or carbide of the least one magnetic material. (Abstract). The content of Co when an FeCo alloy is used is between 10 to 50 at %. (par. [0085]).
Regarding claim 2, since the outer shell is an oxide, nitride or carbide of the magnetic material in the core, it would be less conductive (i.e. have a higher resistivity) than the core material.
Regarding claims 3 and 7, the magnetic particles may further include Zr, Mn, a rare earth element or Sr (par. [0086]). The particle may also include carbon. (par. [0088]-[0089]).
Regarding claim 5, the atomic ratio of Co to Fe in the shell would be substantially the same as in the shell since it is formed by oxidizing, nitridizing or carbonizing the magnetic particle and would be in the range of about 10 to 50 at %. (par. [0085]).
Regarding claim 8, the metal oxide has the structure MFe2O4 (par. [0126]) where M is Co.
Regarding claim 9, the particles have spherical or square shape. (par. [0046]).
Regarding claim 10, the diameter of the particles is between 1 to 1000 nm. (par. [0117]) and the shell has a thickness of 0.1 to 100 nm. (par. [0106]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu et al. (U.S. App. Pub. No. 2012/038532) in view of Ohmi et al. (U.S. App. Pub. No. 2010/000769).
Regarding claim 12, Yonetsu et al. teaches a core/shell magnetic material containing at least one magnetic material selected from Fe, Co and Ni and wherein the shell is made of an oxide, nitride or carbide of the least one magnetic material. (Abstract). The content of Co when an FeCo alloy is used is between 10 to 50 at %. (par. [0085]). Yonetsu et al. further teaches using the magnetic particles in a polymer matrix for forming a dielectric material. (Abstract, par. [0029] and [0051]-[0053]).
Yonetsu et al. does not specifically teach a material having a loss tangent of less than or equal to 0.07 at 1 GHz.
Ohmi et al. teaches a composite magnetic body comprising a magnetic powder dispersed in an insulating material. (Abstract). Ohmi et al. teaches that the loss tangent should be 0.1 or less at a frequency of 1 GHz or 500 MHz (par. [0040]).
It would have been obvious to one of ordinary skill in the art to optimize the toss tangent of the composite disclosed in Yonetsu et al. to be within the range disclosed by Ohmi et al.
One of ordinary skill in the art would have found it obvious to optimize the loss tangent of the composite of Yonetsu et al. from the standpoint of producing a dielectric material that has high efficiency and may be used in applications including circuit boards or electronic components as disclosed in Ohmi et al.
Regarding claim 13, the magnetic core-shell particles occupy 10-70% volume of the magnetic member containing the particles. (par. [0079]).
Regarding claims 15 and 19-20, the material may be used as an antenna in the form of a layer with a conductive layer thereon. (Fig. 5 and par. [0180]-[0181]).
Regarding claim 16, the polymer material used as a binder in the magnetic material includes a polyolefin, polyurethane, a polysiloxane (i.e. a silicone) or a polybutadiene. (par. [0053]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu et al. (U.S. App. Pub. No. 2012/038532) in view of Ohmi et al. (U.S. App. Pub. No. 2010/000769), further in view of Maezawa et al. (U.S. App. Pub. No. 2007/0252771).
Yonetsu and Ohmi et al. are relied upon as described in the rejection of claim 12, above.
Yonetsu et al. does not teach the inclusion of a dielectric filler or flame retardant.
Maezawa et al. teaches an electromagnetic interference suppressor comprising a soft magnetic powder material dispersed in a binder in the form of a sheet. (Abstract and par. [0081]). Maezawa et al. further teaches the inclusion of a fire retardant material in the composite. (par. [0035] and [0126]).
It would have been obvious to one of ordinary skill in the art to include a fire retardant in the composite material of Yonetsu et al.
One of ordinary skill in the art would have found it obvious to include a fire retardant in the composite of Yonetsu et al. in order to impart flame retardance to material because it is well known in the art that fine metallic powders such as those disclosed in Yonetsu et al. are highly flammable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/07/2021